ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-390, recommending on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent) that AMEDEO A. GAGLIOTI, formerly of MORRISTOWN, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from the practice of law since November 17, 2010, be disbarred for violating RPC 1.15(a)(failure to safeguard funds), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And AMEDEO A. GAGLIOTI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that AMEDEO A. GAGLIOTI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*381ORDERED that AMEDEO A. GAGLIOTI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided